          Case 1:17-cv-00307-RP Document 136 Filed 11/16/18 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

NATHANAEL BROWN, for himself and                    §
all others similarly situated,                      §
                                                    §
                 Plaintiff,                         §
                                                    §
v.                                                  §
                                                    §
MID-AMERICA APARTMENTS, LP, as                      §
successor in merger to POST APARTMENT               §
HOMES, LP d/b/a POST SOUTH LAMAR,                   §
POST EASTSIDE, POST PARK MESA,                      §
POST GALLERY, POST WEST AUSTIN,                     §
POST SIERRA AT FRISCO BRIDGES,                      §
POST KATY TRAIL, POST ABBEY,                        §
POST ADDISON CIRCLE, POST COLE’S                    §                     1:17-CV-307-RP
CORNER, POST BARTON CREEK,                          §
POST HEIGHTS, POST LEGACY, POST                     §
MERIDIAN, POST MIDTOWN SQUARE,                      §
POST SQUARE, POST UPTOWN                            §
VILLAGE, POST VINEYARD, POST                        §
VINTAGE; and MID-AMERICA                            §
APARTMENT COMMUNITIES, INC., as                     §
general partner of MID-AMERICA                      §
APARTMENTS, LP;                                     §

                                                ORDER

        This Court granted class certification in this matter on September 5, 2018. (Dkt. 97). The

Court then denied Plaintiffs’ first motion to approve their class notice plan and ordered the parties

to file a joint motion for class notice (or a joint advisory outlining their disagreements). (Dkt. 98).

Ultimately, the parties informed the Court that they agreed on the substance of class notice but

disagreed about when it should be sent to class members. (Pl.’s Advisory, Dkt. 112). Plaintiffs then

asked the Court to approve the class notice plan, (Dkt. 113), and Defendants moved to stay issuance

of class notice pending the resolution of their Rule 23(f) petition, (1st Mot. Stay, Dkt. 116), which

United States Court of Appeals for the Fifth Circuit granted on October 12, 2018. (See Dkt. 123).

The Court approved the class notice plan in all respects other than the date for issuance of notice


                                                    1
          Case 1:17-cv-00307-RP Document 136 Filed 11/16/18 Page 2 of 4



and exclusion deadline and ordered Defendants to compile class data and provide it to Class

Counsel. (Order, Dkt. 131, at 4). In that order (the “October 22 Order”), the Court stayed

dissemination of class notice until the resolution of Defendants’ Rule 23(f) appeal. (Id. at 5).

        Defendants now ask the Court to stay all proceedings pending resolution of their Rule 23(f)

appeal. (2d Mot. Stay, Dkt. 130). Plaintiffs, meanwhile, ask the Court to enforce the October 22

Order. (Mot. Enforce, Dkt. 134). Having considered the parties’ arguments and the relevant law, the

Court will deny Defendants’ motion and grant Plaintiffs’.

        “Stays issued pursuant to Rule 23(f) are discretionary and extremely rare.” M.D. v. Perry, No.

CIV.A. C-11-84, 2011 WL 7047039, at *1 (S.D. Tex. July 21, 2011) (citation and quotation marks

omitted). In determining whether to grant a stay pending appeal, courts consider four factors: “(1)

whether the stay applicant has made a strong showing that he [or she] is likely to succeed on the

merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the

stay will substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” Campaign for S. Equal. v. Bryant, 773 F.3d 55, 57 (5th Cir. 2014) (quoting Veasey v. Perry,

769 F.3d 890, 892 (5th Cir. 2014)). Normally, “a stay can never be granted unless the movant has

shown that success on appeal is probable.” Meyers v. Chesterson, No. CIV.A. 15-292, 2015 WL

3797139, at *4 (E.D. La. June 18, 2015) (quoting Ruiz v. Estelle, 650 F.2d 555, 565 (5th Cir. 1981)).

However, probability is not required when the “balance of equities, as determined by a consideration

of the other three factors, clearly favors a stay.” Ruiz, 650 F.2d at 565 (cleaned up). In such

circumstances, the movant “need only present a substantial case on the merits when a serious legal

question is involved.” Bryant, 773 F.3d at 57 (citing Ruiz, 650 F.2d at 565).

        In its October 22 Order, the Court found that the balance of equities tipped heavily in their

favor regarding dissemination of class notice, but not regarding the preparatory actions outlined in

the class notice plan. (Order, Dkt. 131, at 3–5). Accordingly, the Court did not reach the question of



                                                     2
            Case 1:17-cv-00307-RP Document 136 Filed 11/16/18 Page 3 of 4



whether Defendants’ success on appeal was probable; it sufficed to find that Defendants had

presented a substantial case on the merits involving a serious legal question. (Id. at 4). Defendants

now ask the Court to stay the entire action, arguing not that it is likely to succeed on the merits but

that the balance of equities tips heavily in their favor and that a serious legal question is involved. (2d

Mot. Stay, Dkt. 130, at 3–4). The only difference between this motion and Defendants’ first is that

the various other pending motions in this action bear on the burdens to Defendants. Those burdens

do not justify staying the entire action. The other pending motions are ripe and require no further

action from the parties. There is no trial date, and the Court has stated that it will not set a new trial

date until the Rule 23(f) petition is resolved. (Order, Dkt. 131, at 5). The Court has already decided

that the balance of equities warrants a stay of class notice dissemination but not the preparatory

actions outlined in the class notice plan. (Id. at 3–5). To the extent that Defendants seek

reconsideration of that decision,1 the Court is not persuaded to reach a different conclusion. The

parties shall comply with the Court’s October 22 Order.

         Accordingly, IT IS ORDERED that Defendants’ Opposed Motion to Stay All District

Court Proceedings Pending Disposition of Rule 23(f) Appeal, (Dkt. 130), is DENIED. Plaintiffs’

Motion to Enforce Court Order, (Dkt. 134), is GRANTED. The parties are ordered to comply with

the Court’s October 22 Order. (Dkt. 131). Defendants shall compile the class data as specified in

Exhibit D of the Class Notice Plan, (Dkt. 113-1, at 15), in a digital format usable by Heffler Claims

Group, and provide that data to Class Counsel on or before December 7, 2018.




1 “Rule 54(b) allows parties to seek reconsideration of interlocutory orders and authorizes the court to “revise at any
time any order or other decision that does not end the action.” Austin v. Kroger Tex., L.P., 864 F.3d 326, 336 (5th Cir.
2017) (cleaned up).


                                                             3
 Case 1:17-cv-00307-RP Document 136 Filed 11/16/18 Page 4 of 4



SIGNED on November 16, 2018.




                               ROBERT PITMAN
                               UNITED STATES DISTRICT JUDGE




                                 4
